Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
Applicant asserts that the 112 issue of claim 6 has been addressed. This argument is not persuasive. The center of curvature of the peak is subject to rotation and the angle Alpha would change drastically during rotation. The previously discussed values for alpha would be quite substantially lower in positions not corresponding to the highest possible value as in claim 1.
Applicant asserts that the angle in Rudaz is not equal to or less than 65 degrees. This argument is not persuasive. The angle pertaining to the definition in claim 1 is not less than or equal to 65. Most of the prior art examples do not employ the unique curvature of applicant’s peak. Note the indication of allowability of claim 7 in the office action dated 4-27-2022 pursuant to this detail. Rudaz’s center of curvature of the peak is much closer to the center of the cam than the outside of the cam. As such the angle alpha (at the point where the peak touches the roller) is very small.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: A straight line passing through the center of curvature of the peak and a center of the roller does not form a set value. The peak rotates with the cam. There is no statement to indicate at what rotational position the angle should be considered at. Accordingly, no angle alpha is formed in a way permitting proper analysis. Claim 6 is therefore indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rudaz (US 8760975)
With regard to claim 6 Rudaz discloses a drive device for a display element for displaying a quantity associated with time or derived from time, comprising: - a cam (3) that is pivoted about a first axis and designed to drive a movement of the display element, the cam including a peak (figures 1, 7); - a lever (8) that is pivoted about a second axis (figures 1, 7), and - a spring that is designed to return the lever into contact with the cam, an angle (a) is formed, in a plane perpendicular to the first and second axes, between:  - a straight line passing through the first axis and the second axis (figures 1,7), and - a straight line passing through a center of curvature of the peak and a center of the roller and the first axis (figures 1, 7), the angle is less than or equal to 65, wherein the lever is configured to act on the cam due to the spring to drive the cam (figures 1, 7; as previously discussed in the action 4/27/22 the angle alpha as defined in claim 1 is roughly 68-69. In the figures the center of curvature is substantially closer to the center of the cam. Thus it is plain to see that the angle would be substantially less than 65 degrees – as defined in this claim.).


Allowable Subject Matter
Claims 1-5, 7-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8-26-22
/SEAN KAYES/Primary Examiner, Art Unit 2844